DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0395244 (“Lee”) in view of US 2022/0139960 (“Said”), the article by Morita, Y., et al. “Fabrication of SiN Films at Low Temperature by RF Biased Coaxial-Line Microwave Plasma CVD” in Electronics and Communication in Japan, Part 2, Vol. 79, No. 11, 1996, pp. 58-65 (“Morita”), and US 2012/0261788 (“Lin”).	3
B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Said, Morita, and Lin, as applied to claim 1 above, and further in view of US 2018/0286744 (“Yamaguchi”).	11
III. Response to Arguments	12
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0395244 (“Lee”) in view of US 2022/0139960 (“Said”), the article by Morita, Y., et al. “Fabrication of SiN Films at Low Temperature by RF Biased Coaxial-Line Microwave Plasma CVD” in Electronics and Communication in Japan, Part 2, Vol. 79, No. 11, 1996, pp. 58-65 (“Morita”), and US 2012/0261788 (“Lin”).
Claim 1 reads,
1. (Currently Amended) A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material on a substrate having a recess formed therein; 
[2] laminating a silicon nitride film on the organic material; and 
[3] heating the substrate to a predetermined temperature so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film through the silicon nitride film so as to form an air gap between the silicon nitride film and the recess, 
[4] wherein in laminating the silicon nitride film, the silicon nitride film is laminated on the organic material with microwave plasma in a state in which a temperature of the substrate is maintained at 200 degrees C or lower,
[5] wherein the silicon nitride film is laminated on the organic material at a thickness ranging from 3 nm to 5 nm, and
[6] wherein a film density of the silicon nitride film ranges from 2.3 g/cm3 to 3.3 g/cm3.  

With regard to claim 1, Lee discloses, generally in Figs. 5A-5E and 11J-11K,
1. A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material 45, 356 on a substrate 41, 301 having a recess [not labeled in Fig. 5A, R2 in Fig. 11J] formed therein [¶¶ 49-50, 104-105; Figs. 5B-5C, 11J-11K]; 
[2] laminating a silicon nitride film 47, 358 on the organic material [¶¶ 51, 64, 87, 106; Figs. 5D, 11L]; and 
[3] heating the substrate to a predetermined temperature [250º C to 800º C; ¶ 27] so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film 47, 358 through the silicon nitride film so as to form an air gap GP1, GP between the silicon nitride film 47, 358 and the recess [recess not labeled in Fig. 5A but is labeled R2 in Fig. 11J which forms air gaps GP1, GP in Figs. 5E and 11M, respectively, upon thermal decomposition of polymer 45, 356] [¶ 27 and Figs. 2, 5D-5E, 11K-11M; ¶¶ 52, 107], 
[4] wherein in laminating the silicon nitride film 47, 358, the silicon nitride film 47, 358 is laminated on the organic material with … plasma in a state in which a temperature of the substrate is maintained at 200 degrees C or lower [i.e. 50º C to 200º C; ¶¶ 27, 62; Fig. 2],
[5]–[6] … [not taught].

With regard to feature [6] of claim 1, Lee indicates that the “first capping layer 47” or “first capping pattern 358” may be silicon nitride and must be porous in order to allow escape of the thermally-decomposable patterns 45, 356 through said capping layer 47, 358 (Lee: ¶¶ 51, 56, 64, 87).  
Said, like Lee, forms a silicon nitride layer using PECVD (plasma-enhanced chemical vapor deposition).  Said explains a relationship between the density and porosity of the PECVD silicon nitride.  In this regard, Said states,
[0232] Furthermore, the third sublayer 423 may include a more porous silicon nitride material having a density in a range from 2.2 g/cm3 to 2.35 g/cm3.  Such a porous silicon nitride material may be deposited by a plasma enhanced chemical vapor deposition process in which a higher plasma power is employed.  The first and fifth sublayers 421, 425 include a non-porous silicon nitride material or a less porous silicon nitride material having a greater density than the more porous silicon nitride material of the third sublayer 423.  In one embodiment, the first and fifth sublayers can have a density in a range from 2.45 g/cm3 to 2.65 g/cm3. Such non-porous silicon nitride material may be deposited by a plasma enhanced chemical vapor deposition process in which a lower plasma power is employed.  The second and fourth sublayers 422, 424 include an intermediate porosity silicon nitride material having a greater density than the more porous silicon nitride material of the third sublayer 423 and a lower density than the less porous silicon nitride material of the first and fifth sublayers 421, 425.  In one embodiment, the second and fourth sublayers can have a density in a range from 2.35 g/cm3 to 2.45 g/cm3.  Such non-porous silicon nitride material may be deposited by a plasma enhanced chemical vapor deposition process in which an intermediate plasma power is employed.
(Said: ¶ 232; emphasis added)
Thus, in order to ensure that the PECVD silicon nitride capping layer 47, 358 in Lee is porous to allow escape of the thermally decomposable pattern 45, 356, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the density from 2.2 to 2.45 g/cm3, as taught in Said. 

With regard to feature [4] of claim 1, Lee and Said lack only an indication that the plasma used in the PECVD deposition of the silicon nitride is a microwave plasma.  Lee does however require the temperature at which the silicon nitride film 47, 358 is deposited to stay below the thermal decomposition temperature of the polymer 45, 356; otherwise, said polymer would decompose during the deposition of the silicon nitride film.  
Morita, like each of Lee and Said, teaches a PECVD method for forming high-quality silicon nitride films.  The PECVD method uses a microwave plasma apparatus in order to allow lower deposition temperatures than can be used with conventional CVD methods (Morita: §§ 1 and 2, pp. 58-60).  Morita’s microwave PECVD apparatus includes a temperature-controlled substrate holder, i.e. the “substrate table” with “carbon heater”, as well as a means for applying RF bias to the substrate on which the silicon nitride is deposited (Morita at Fig. 1 and p. 59, right col. last ¶).  
Morita further teaches deposition parameters, including the RF bias, controlling various properties of the deposited silicon nitride, such as the refractive index (Fig. 3, p. 60) and the density (Fig. 10, p. 63).  Fig. 10 of Morita shows that the density range, in general is from about 2.2 to 3.0 in the temperature range of room temperature to 200 °C and an RF bias from +4  to about -175 V.  In addition, Fig. 10 shows that the silicon nitride density in the range indicated to be porous according to Said (i.e. 2.2 g/cm3 to 2.45 g/cm3) can be achieved at room temperature deposition with about +4 V to 70 V RF bias or at 200 °C with about +4 V RF bias.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the plasma process apparatus of Lee as a microwave plasma processing apparatus including a temperature-controlled substrate holder and RF bias, as taught in Morita (supra), in order to enable the deposition of a silicon nitride film at a room temperature up to 200 ºC having a density of 2.2 g/cm3 to 2.45 g/cm3, which ensures a porous film as explained in Said (supra), while simultaneously ensuring that the deposition temperature is sufficiently low that the thermal decomposition of the polymer 45, 356 is prevented until the thermal deposition is intentionally performed in the anneal chamber 130, 130b at the temperature of 250 ºC to 800 ºC, as desired in Lee (Lee: ¶ 27).  
This is all of the elements of feature [4].

With regard to feature [5] of claim 1,
[5] wherein the silicon nitride film is laminated on the organic material at a thickness ranging from 3 nm to 5 nm, and
Lee does not provide the thickness of the porous silicon nitride film 47, 358.  However, one having ordinary skill in the art would clearly understand from Lee that the thickness of the silicon nitride capping layer 47, 358 in Lee should be made thin in order to minimize the path, made by the pores, through which the the thermally-decomposed polymer 45, 356 and consequently to minimize the time for passage through the silicon nitride capping layer 47, 358.
Lin effectively teaches the same process as disclosed in Lee including most of the features of claim 1 as follows:
1. A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material 116 on a substrate 102 having a recess 112 formed therein [Lin: Figs. 1E-1H; ¶¶ 32-35]; 
[2] laminating a silicon nitride film 118 on the organic material 116 [¶ 36; Fig. 1I]; and 
[3] heating the substrate to a predetermined temperature so as to thermally decompose the organic material 116, and to desorb the organic material 116 under the silicon nitride film 118 through the silicon nitride film so as to form an air gap 120 between the silicon nitride film 118 and the recess 112 [¶¶ 39-40; Fig. 1J], 
[4] wherein in laminating the silicon nitride film 118, the silicon nitride film 118 is laminated on the organic material 116 with … plasma … [¶ 36] …
Lin further teaches that the silicon nitride film 118 can be from 5 nm to 55 nm thick and therefore overlaps the claimed range at the end [Lin: ¶ 36, last sentence].  Therefore Lin teaches one having ordinary skill in the art how thin a silicon nitride film may be made in order to allow a thermally decomposed polymer to escape therethrough. 
Inasmuch as Lee discloses that a second capping layer 49, 360 can be deposited on the first silicon nitride capping layer 47, 358, after the thermal decomposition and associated formation of the air gap GP1, GP (Lee: Figs. 5F, 11M; ¶¶ 54-56, 87, 107) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make said first silicon nitride capping layer 47, 358 at the very thin end of the range in Lin in order to aid the removal of the thermally decomposed polymer 45, 356, thereby suggesting a thickness of e.g. e.g. 5 nm.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claim 1.

Claim 5 reads,
5. (Currently Amended) A semiconductor device manufacturing system, comprising: 
[1] a laminating apparatus configured to laminate a thermally-decomposable organic material on a substrate having a recess formed therein; 
[2] 19a plasma processing apparatus configured to laminate a silicon nitride film on the substrate, on which the organic material has been laminated, using plasma; and 
[3] an annealing apparatus configured to heat the substrate, on which the silicon nitride film has been laminated, to a predetermined temperature so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film through the silicon nitride film so as to form an air gap between the silicon nitride film and the recess, 
[4a] wherein the plasma processing apparatus includes: 
[4b] a processing container; 
[4c] a stage provided inside the processing container and configured to place the substrate thereon; 
[4d] a temperature controller configured to control a temperature of the substrate placed on the stage to 200 degrees C or lower; and 
[4e] a plasma processing part configured to supply microwaves into the processing container to form a gas supplied into the processing container into plasma and to laminate, by the plasma, a silicon nitride film on the substrate on which the organic material has been laminated,
[5] wherein the silicon nitride film is laminated on the organic material at a thickness ranging from 3 nm to 5 nm, and 
[6] wherein a film density of the silicon nitride film ranges from 2.3 g/cm3 to 3.3 g/cm3.

With regard to claim 5, Lee discloses, generally in Figs. 6-8,
5. A semiconductor device manufacturing system, comprising: 
[1] a laminating apparatus 120 configured to laminate a thermally-decomposable organic material 45, 356 on a substrate 41, 301 having a recess formed therein [¶¶ 59-62]; 
[2] 19a plasma processing apparatus 140, 140a configured to laminate a silicon nitride film 47, 358 on the substrate 41, 301, on which the organic material 45, 356 has been laminated, using plasma [¶¶ 64, 70]; and 
[3] an annealing apparatus 130, 130b configured to heat the substrate [¶¶ 63, 71], on which the silicon nitride film 47, 358 has been laminated, to a predetermined temperature [250º C to 800º C; ¶ 27] so as to thermally decompose the organic material 45, 356, and to desorb the organic material 45, 356 under the silicon nitride film 47, 358 through the silicon nitride film 47, 358 so as to form an air gap GP, GP1 between the silicon nitride film 47, 358 and the recess [not labeled in Fig. 5A, R2 in Fig. 11J], 
[4a] wherein the plasma processing apparatus 140, 140a includes: 
[4b] a processing container [generally at 140, 140a, as shown in Figs. 6 and 8]; 
[4c] a stage [shown at the circle larger than the wafer W in Figs. 6 and 8 but not labeled] provided inside the processing container and configured to place the substrate 41, 301 thereon; 
[4d] … [not taught] …  
[4e] a plasma processing part … to form a gas supplied into the processing container into plasma and to laminate, by the plasma, a silicon nitride film 47, 358 on the substrate 41, 301 on which the organic material 45, 356 has been laminated [inherent since the capping layer 47, 358 deposition chamber 140, 140a is configured as a PECVD apparatus; ¶ 64],
[5]-[6] … [not taught].

Features [5] and [6] of claim 1 are obvious for the same reasons as explained under claim 1 above and are incorporated here as well.

With regard to features [4d] and [4e] of claim 5, Lee does not show the temperature controller or the plasma processing part “configured to supply microwaves into the processing container”.  
As explained above, Morita further teaches that the microwave plasma apparatus is commercially includes (1) a temperature-controlled substrate holder (supra), as well as (2) 
[4e] a plasma processing part configured to supply microwaves [i.e. the “double-tube coaxial-line MPCVD as explained at § 2, first ¶ and associated Fig. 1] into the processing container [“deposition chamber”; (id.)] to form a gas supplied into the processing container into plasma [id.] and to laminate, by the plasma, a silicon nitride film on the substrate on which the organic material has been laminated [Morita: § 3].
As above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the plasma process apparatus of Lee as a microwave plasma processing apparatus including a temperature-controlled substrate holder and RF bias, as taught in Morita (supra), in order to enable the deposition of a silicon nitride film at a room temperature up to 200 ºC having a density of 2.2 g/cm3 to 2.45 g/cm3, which ensures a porous film as explained in Said (supra), while simultaneously ensuring that the deposition temperature is sufficiently low that the thermal decomposition of the polymer 45, 356 is prevented until the thermal deposition is intentionally performed in the anneal chamber 130, 130b at the temperature of 250 ºC to 800 ºC, as desired in Lee (Lee: ¶ 27).  
This is all of the features of claim 5.

B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Said, Morita, and Lin, as applied to claim 1 above, and further in view of US 2018/0286744 (“Yamaguchi”).
Claim 4 reads,
4. The semiconductor device manufacturing method of Claim 1, wherein the organic material is a polymer having a urea bond generated by polymerization of multiple types of monomers.  
The prior art of Lee in view of Said, Morita, and Lin, as explained above, teaches each of the features of claim 1. 
With regard to claim 4, Lee further discloses, 
4. The semiconductor device manufacturing method of Claim 1, wherein the organic material 45, 356 is a polymer having a … bond generated by polymerization of multiple types of monomers M1, M2 [¶¶ 27; Fig. 2].  
Lee does not indicate that the polymer generated by the monomers, M1 and M2, form a urea bond. 
Yamaguchi teaches a method of using a thermally-decomposable, sacrificial polymer for various processes in manufacturing a semiconductor device that includes vapor deposition of the polymer from a mixture of different monomers (Yamaguchi: Fig. 12, 14B; ¶¶ 68, 69, 73) in a CVD apparatus (Fig. 16; ¶ 75) in a temperature range necessarily less than the temperature at which decomposition occurs (just as in Lee) and eventually the thermal decomposition (depolymerization) of the polymer at a higher temperature, e.g. 300 ºC to 400 ºC (just as in Lee), (Yamaguchi: e.g. ¶¶ 63, 74, 92).  Yamaguchi further teaches that the plurality of different monomers making up the polymer include a (di)amine and a (di)isocyanate to form a polyurea (id. and Figs. 12, 13A-13D, 14B; ¶¶ 68-69, 73).
Inasmuch as Lee also teaches the use of two monomers M1, M2 to form a thermally-decomposable, sacrificial polymer material 45, 356, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine monomer and an isocyanate monomer to form a polyurea, because Yamaguchi teaches that this combination of monomers and the polymer formed therefrom is suitable for the same purpose of making a thermally-decomposable, sacrificial polymeric material used to make semiconductor devices, that is also capable of permeating through other films upon thermal decomposition, as shown in, e.g., Yamaguchi’s Figs. 5R-5S (¶ 63).  As such, the selection of the materials of Yamaguchi to be used in Lee amounts to obvious material choice.  (See MPEP 2144.07.)

III. Response to Arguments
Applicant’s arguments filed 08/02/2022 have been fully considered but they are not fully persuasive.  The arguments are addressed to the extent that they remain relevant to the new grounds of rejection. 
Applicant argues that the selection of the thickness range of 3 nm to 5 nm and the density range of 2.3 to 3.3 g/cm3 for the silicon nitride film provide unexpected result of leaving no residue in the air gap upon thermal decomposition of the organic material (Remarks filed 08/02/2022: pp. ).  Examiner respectfully disagrees.  
First, Applicant fails to show that it is not the thermally-decomposable polymeric material combined with the density and thickness of silicon nitride film that is responsible for the results shown in Fig. 11 of the Instant Application.  As such, the alleged unexpected results are not commensurate in scope with either of claims 1 and 5.
Second, “unexpected results [relied upon to rebut a prima facie case of obviousness]… must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Here, inasmuch as each of Lee and Lin teach the same process as in the Instant Application insofar as thermal decomposition and removal of a sacrificial organic polymer through a porous silicon nitride film, in order to form an air gap, it cannot be considered that the claimed thickness of the silicon nitride film or its density (which dictates the extent of porosity) provides some unexpected result(s).  Instead, the selection of optimum values for the silicon nitride thickness and density(porosity) in the claimed ranges would be mere routine optimization within prior art general conditions to achieve the expected result of removing all of the thermally decomposable material to form a clean air gap.  See In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814